IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39651

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 307
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 3, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUAN MARTINEZ, JR., aka, WIZ                     )     THIS IS AN UNPUBLISHED
MARTINEZ, JUAN RAMIREZ, WIZARD                   )     OPINION AND SHALL NOT
MARTINEZ,                                        )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Susan E. Wiebe, District Judge.

       Judgment of conviction and unified sentence of twenty-five years with a
       minimum period of confinement of ten years for aggravated battery, possession of
       a deadly weapon during the commission of a crime, and being a persistent
       violator, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Juan Martinez, Jr., was convicted of aggravated battery, Idaho Code §§ 18-903(a), 18-
907(b); with sentence enhancements for possession of a deadly weapon during the commission
of a crime, I.C. § 19-2520; and being a persistent violator, I.C. § 19-2514. The district court
sentenced Martinez to a unified term of twenty-five years with a minimum period of confinement
of ten years. Martinez appeals, contending that his sentence is excessive.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Martinez’s judgment of conviction and sentence are affirmed.




                                                   2